813 F.2d 400Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vladimir N. ETLIN, Appellee,v.Joel Siegfried GANZ, Appellant,andMichelle Moss ETLIN;  Nathan Moss;  Phyllis Moss;  AndrewYankwitt and Wendy S. Williams, Defendants.
No. 85-1855.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 9, 1986.Decided Feb. 5, 1987.

Before HALL, SPROUSE and WILKINS, Circuit Judges.
Joel M. Greenfeld;  Mitzi L. Torri;  Fried, Fried and Klewans, on brief, for appellant.
Kaletah N. Carroll, on brief, for appellee.
PER CURIAM:


1
Doctor Joel Ganz, a Maryland physician, appeals from a default judgment entered by the District Court for the Eastern District of Virginia.  The only issue raised by Ganz on appeal is whether he had sufficient contacts with Virginia to support the exercise of jurisdiction by the Virginia court.


2
Ganz is a licensed physician specializing in adult and child psychiatry.  As part of his practice he frequently appears as an expert witness in child custody proceedings.  The instant lawsuit arose from testimony given by Ganz in a Virginia courtroom, and the record reflects that Ganz has testified in at least 30 Virginia proceedings in the past five years.


3
Ganz's contacts with Virginia may only be classified as purposeful and continuing and are more than sufficient to satisfy the requirements of the Virginia long arm statute.  Furthermore, the jurisdictional limitations imposed by the due process clause of the fourteenth amendment are not exceeded by the exercise of jurisdiction on the present facts.  See, e.g., World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286 (1980).


4
Accordingly, we affirm the district court's denial of the motion to vacate the judgment for lack of jurisdiction.  We dispense with oral argument because it would not significantly aid the decisional process and the facts and legal arguments are adequately set forth in the record and the briefs.


5
AFFIRMED.